Citation Nr: 1412813	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to July 1967. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Muskogee, Oklahoma (RO), which awarded an increased evaluation to 10 percent, effective from October 26, 2010.  The Veteran appealed the assigned evaluation. 

In October 2013, the Veteran testified at a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran underwent VA examinations in March 2011 and May 2012 (although the May 2012 VA examiner noted that the test results were not valid).  In addition, the Veteran submitted private audiology reports dated in March 2012 and December 1013.  Staged ratings are available for disabilities that fluctuate, but the very large disparity among the four reports is troublesome.  The Veteran should be provided a new VA examination, and the examiner should comment on the results in the four audiology reports.

Because the case is remanded, there is no need for the Board to contact the Veteran seeking a waiver of Agency of Original Jurisdiction consideration of the December 2013 report.  On remand, the RO (via the AMC) should consider this additional information in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran identify any additional outstanding, pertinent medical records pertaining to his bilateral hearing loss disability.  Obtain any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss disability. 

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss disability.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the disparity in the results from the four previous hearing exams.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, an explanation regarding why valid and reliable audiometric data could not be obtain. 

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


